PER CURIAM.
Michele Hess and her parents seek to invoke this court’s original mandamus jurisdiction pursuant to article V, section 4(b)(3), Florida Constitution (1980), and Florida Rule of Appellate Procedure 9.100. This action stems from a judgment awarded petitioners in the total amount of $365,-400 plus costs in a negligence action against Dade County. The county satisfied the judgment to the extent authorized by section 768.28(5), Florida Statutes (1981), by making payment of $100,000 to the petitioners. Thereafter the Legislature of the State of Florida enacted chapter 83-393, 1983 Fla.Laws 117, directing payment by the county of an additional sum of $270,-329.95 to satisfy the total judgment. The county refused to pay the additional sum.
A writ of mandamus will be granted only when there is no other adequate remedy available to a petitioner. Shevin ex rel. State v. Public Service Commission, 333 So.2d 9 (Fla.1976); State ex rel. Long v. Carey, 121 Fla. 515, 164 So. 199 (1935); School Board of Lee County v. Malbon, 341 So.2d 523 (Fla. 2d DCA 1977); Laundry Public Health Committee v. Board of Business Regulation, 235 So.2d 346 (Fla. 1st DCA 1970). Because there are other adequate remedies available to the petitioner we decline to issue the writ. In so doing we do not reach the merits of the petition, but hold only that the availability of alternative relief precludes resort to the extraordinary writ of mandamus in this court. See Carey.
Petition denied.